Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 1 of 8 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


Todd Pancake, Board of Trustees Chairman, and         )
Doug Curts, Board of Trustees Secretary on behalf     )
of INDIANA CARPENTERS PENSION FUND,                   )
                                                      )
Todd Pancake, Board of Trustees Chairman, and         )
Greg Hauswald, Board of Trustees Secretary on behalf )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS DEFINED CONTRIBUTION                    )
PENSION TRUST FUND;                                   )
                                                      )
Todd Pancake, Board of Trustees Co-Chairman, and      )
William Nix, Board of Trustees Co-Chairman, on behalf )
of INDIANA/KENTUCKY/OHIO REGIONAL                     )
COUNCIL OF CARPENTERS WELFARE FUND;                   )
                                                      ) CASE NO. 1:20-cv-1277
Todd Pancake, Board of Trustees Chairman, and         )
Joe Coar, Board of Trustees Secretary, on behalf of   )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS JOINT APPRENTICESHIP AND )
TRAINING FUND;                                        )
                                                      )
Douglas J. McCarron, Board of Trustees Chairman,      )
on behalf of UNITED BROTHERHOOD OF                    )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                     )
                                                      )
and,                                                  )
                                                      )
INDIANA/KENTUCKY/OHIO REGIONAL                        )
COUNCIL OF CARPENTERS,                                )
                                                      )
                    Plaintiffs,                       )
                                                      )
vs.                                                   )
                                                      )
NEIDIGH CONSTRUCTION CORPORATION,                     )
                                                      )
                    Defendant.                        )

                                      COMPLAINT
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 2 of 8 PageID #: 2




       Plaintiffs Todd Pancake, Board of Trustees Chairman and Doug Curts, Board of

Trustees Secretary on behalf of INDIANA CARPENTERS PENSION FUND; Todd Pancake,

Board of Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary on behalf

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS DEFINED

CONTRIBUTION PENSION TRUST FUND; Todd Pancake, Board of Trustees Co-Chairman

and    William      Nix,    Board      of    Trustees      Co-Chairman,     on     behalf     of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Todd Pancake, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J. McCarron,

Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF CARPENTERS

APPRENTICESHIP             TRAINING         FUND      OF     NORTH        AMERICA;          and,

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS, by their

attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD. and JOHNSON & KROL, LLC,

complain of Defendant NEIDIGH CONSTRUCTION CORPORATION, stating as follows:



                                            COUNT I

       1.     This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq., ("ERISA")

and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and §1145, and is

brought by Plaintiffs Todd Pancake, Board of Trustees Chairman and Doug Curts, Board of

Trustees Secretary, on behalf of INDIANA CARPENTERS PENSION FUND; Todd Pancake,

Board of Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary on behalf




                                               2
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 3 of 8 PageID #: 3




INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS DEFINED

CONTRIBUTION PENSION TRUST FUND; Todd Pancake, Board of Trustees Co-Chairman

and     William        Nix,     Board      of    Trustees      Co-Chairman,         on      behalf     of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Todd Pancake, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; and Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA,

(collectively referred to as the “Trust Funds”) in order to judicially enforce the obligations owed, and

breached,    by     Defendant    NEIDIGH        CONSTRUCTION           CORPORATION             (“Neidigh

Construction”) to Plaintiffs Trust Funds. More specifically, Plaintiffs Trust Funds seek an order

compelling Defendant Neidigh Construction to submit to a payroll audit for the period of January 1,

2016 through March 23, 2020. Plaintiffs Trust Funds seek to be reimbursed for the costs of the audit

and their attorneys’ fees and costs incurred as a result of being forced to file the instant civil action.

Additionally, Plaintiffs Trust Funds also seek to compel Neidigh Construction to pay any delinquent

contributions which are uncovered by the audit, plus liquidated damages and interest,

        2.        Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.

        3.        At all times materials herein, Defendant Neidigh Construction has employed

employees within this judicial district.




                                                    3
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 4 of 8 PageID #: 4




         4.        At all times material herein, Defendant Neidigh Construction has been a signatory to

a collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters

("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declarations of Trust

("Trust Agreements").

         5.        The Union’s collective bargaining agreement and the Trust Agreements by which

Neidigh Construction has agreed to be bound provide, inter alia, that field audits of an employer’s

payroll and related records may be made by the Trust Funds so as to insure that the appropriate

employer contributions are made to the Funds, that liquidated damages and interest fees are charged

to any contribution which is not paid in a timely fashion and that the Funds’ costs (attorneys’ fees,

etc.) incurred in enforcing the audit requirement and/or in collecting delinquent contributions, interest

and liquidated damages are paid by the contractor refusing to make such payment and/or permit the

audit.

         6.        Despite Plaintiffs Trust Funds’ requests, Neidigh Construction has failed to permit

Plaintiffs Trust Funds’ designated field auditor to review Neidigh Construction’ payroll books and

related records.



         WHEREFORE, Plaintiffs Trust Funds pray that this Court order that:

         1.        Defendant Neidigh Construction make available to the Plaintiffs Trust Funds’ auditors

the following records for the period of January 1, 2016 through March 23, 2020: (a) Master list of all

employees, regardless of craft or occupation, showing employees’ social security number, an craft

(occupation or trade); (b) Calendar year-to-date summary showing regular, overtime and double time

hours with corresponding earnings; (c) quarter-to-date summary showing regular, overtime and

double time hours with corresponding earnings; (d) quarterly Federal 941’s and State UC’s




                                                     4
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 5 of 8 PageID #: 5




(Workforce Development Contribution Reports); (e) W-2’s with W-3, 1099’s with 1096; (f)

Corporate or Individual tax form (1120, 1120S, 1040, or 1065) dependent on company’s tax status;

(g) job site list, showing City and State; (h) chart of accounts, and detail from the General Ledger for

outside labor, casual labor, or subcontractors; (i) subcontractor listings showing names, dates and

amounts, with job location and work performed; (j) time cards or time sheets; (k) check registers (cash

disbursements); (l) contribution reports for all jurisdictions; and, (m) any such other financial records

as are required by the auditors in order to determine the amount of contributions owed to the

Plaintiffs Trust Funds by Neidigh Construction.

        2.      Within a reasonable time after completion of the inspection of all payroll books and

records of Defendant Neidigh Construction, Plaintiffs Trust Funds shall file with the Court, and

serve upon Defendant Neidigh Construction, an itemized statement of all delinquent contributions,

interest, liquidated damages, late fees and audit costs Plaintiffs claim Neidigh Construction owes

them. Absent objection, within fifteen (15) business days of service upon Neidigh Construction,

the Court shall enter final judgment in favor of the Plaintiffs Trust Funds and against Neidigh

Construction in the amount requested. In the event of an objection, the Court will determine the

need for a further hearing;

        3.      Defendant Neidigh Construction pays statutory post-judgment interest on all

delinquent contributions found due, herein;

        4.      Defendant Neidigh Construction pay Plaintiffs Trust Funds’ attorneys’ fees and costs;

and

        5.      Such other relief that this Court may find proper be entered against Defendant Neidigh

Construction.




                                                   5
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 6 of 8 PageID #: 6




                                                 COUNT II

       1.      Plaintiff   INDIANA/KENTUCKY/OHIO                  REGIONAL         COUNCIL         OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

       2.      At all times material herein, Defendant NEIDIGH CONSTRUCTION

CORPORATION (“Neidigh Construction”) has been engaged in an industry affecting interstate

commerce and employs individuals working within this judicial district.

       3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”).

       4.      The Union’s collective bargaining agreement by which Neidigh Construction has

agreed to be bound provides, inter alia, that field audits of an employer’s payroll and related records

may be made by the Union so as to insure that the appropriate employer deductions and contributions

are made to the Union. Additionally, said collective bargaining agreement provides that the Union’s

costs (attorneys’ fees, etc.) incurred in enforcing the payroll audit requirement and/or in collecting

delinquent payroll deductions and interest are to be paid by the contractor refusing to make such

payment and/or permit the audit.

       5.      Defendant Neidigh Construction is in breach of its contractual obligations to the

Union by failing to permit an audit of its payroll books and records so that it can be determined

whether Defendant Neidigh Construction has made the proper payments and done so on a timely basis

for the period of January 1, 2016 through March 23, 2020.


       WHEREFORE, Plaintiff Union prays this Court order that:

       1.      Defendant Neidigh Construction make available to the Plaintiff Union’s auditors the

following records for the period of January 1, 2016 through March 23, 2020: (a) Master list of all



                                                  6
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 7 of 8 PageID #: 7




employees, regardless of craft or occupation, showing employees’ social security number, an craft

(occupation or trade); (b) Calendar year-to-date summary showing regular, overtime and double time

hours with corresponding earnings; (c) quarter-to-date summary showing regular, overtime and

double time hours with corresponding earnings; (d) quarterly Federal 941’s and State UC’s

(Workforce Development Contribution Reports); (e) W-2’s with W-3, 1099’s with 1096; (f)

Corporate or Individual tax form (1120, 1120S, 1040, or 1065) dependent on company’s tax status;

(g) job site list, showing City and State; (h) chart of accounts, and detail from the General Ledger for

outside labor, casual labor, or subcontractors; (i) subcontractor listings showing names, dates and

amounts, with job location and work performed; (j) time cards or time sheets; (k) check registers (cash

disbursements); (l) contribution reports for all jurisdictions; and, (m) any such other financial records

as are required by the auditors in order to determine the amount of deductions and contributions

owed to the Plaintiff Union by Neidigh Construction.

        2.      Defendant Neidigh Construction pay the delinquent deductions, contributions,

interest and liquidated damages, if any, owed for the period of January 1, 2016 through March 23,

2020;

        3.      Defendant Neidigh Construction pay statutory post-judgment interest on all principal

deductions and contributions found due by this Order;

        4.      Defendant Neidigh Construction pay Plaintiff Union's attorneys’ fees and costs

incurred herein; and,

        5.      Such other and further relief that this Court may find just and proper be entered against

Defendant Neidigh Construction.




                                                   7
Case 1:20-cv-01277-SEB-DLP Document 1 Filed 04/30/20 Page 8 of 8 PageID #: 8




                                 Respectfully submitted,

                                 PAUL T. BERKOWITZ & ASSOCIATES, LTD.

                                 By     /s/ Paul T. Berkowitz
                                           PLAINTIFFS’ ATTORNEYS



                                 Respectfully submitted,

                                 JOHNSON & KROL, LLC

                                 By     /s/ Joseph E. Mallon
                                           PLAINTIFFS’ ATTORNEYS




PAUL T. BERKOWITZ & ASSOCIATES, LTD.
PAUL T. BERKOWITZ
123 West Madison Street, Suite 600
Chicago, Illinois 60602
P: (312) 419-0001
F: (312) 419-0002
E: paul@ptblaw.com
Attorney ID #19025-49


JOHNSON & KROL, LLC.
JOSEPH E. MALLON
450 E. 96th Street, Suite 500
Indianapolis, Indiana 46240
P: (312) 218-4779
F: (312) 255-0449
E: mallon@johnsonkrol.com
Attorney ID #35947-29




                                           8
